Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 19, 2021

                                     No. 04-21-00243-CV

                              Edythe PRINCE and Jared Prince,
                                        Appellants

                                               v.

     Sharon L. PETERS, Individually; Sharon Peters Real Estate, Inc.; Christopher Russo,
  Individually; Christopher Russo Home Inspections, PLLC; Timothy Brown; and The Agency
          Austin, Inc., d/b/a The Agency San Antonio, n/k/a The Agency Texas, Inc.,
                                          Appellees

                From the 198th Judicial District Court, Bandera County, Texas
                            Trial Court No. CVOC-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
       On November 3, 2021, this court issued its opinion and judgment in this appeal. A
motion for rehearing was due on November 18, 2021. See TEX. R. APP. P. 49.1
       On the due date, Appellants filed a motion for a twenty-one-day extension of time to file
a motion for rehearing and a motion for en banc reconsideration.
       Appellants’ motion is GRANTED. Appellants’ motion for rehearing and motion for en
banc reconsideration must be filed with this court not later than December 9, 2021.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court